168 Conn. 411 (1975)
EMILY F. MCFARLAND ET AL.
v.
CHASE MANHATTAN BANK, N. A., TRUSTEE (ESTATE OF JOHN H. BREWSTER), ET AL.
Supreme Court of Connecticut.
Argued April 2, 1975.
Decision released April 29, 1975.
HOUSE, C. J., COTTER, LOISELLE, BOGDANSKI and LONGO, JS.
Curtiss K. Thompson, with whom, on the brief, was Robert N. Schmalz, for the appellants and cross appellees (plaintiffs Anthony B. Eberts and National Trust Company, Ltd., executors of the estate of Carolyn B. Eberts).
James R. Fogarty, with whom, on the brief, was Paul C. Gravenhorst, for the appellee and cross appellant (named defendant).
*412 Michael M. Calhoun, with whom, on the brief, were William C. Strong and Anthony M. Macleod, for the appellees (defendant Charles S. Wilcox, coexecutor of the estate of E. Franklin Brewster, et al.).
Jay W. Jacobs, for the appellees (defendants Ridgway B. Knight et al.).
Leo Nevas, pro se as guardian ad litem for unborn and unascertained persons.
PER CURIAM.
This case arose as an appeal from a decree of the Probate Court for the district of Westport which approved and allowed a final account of a trustee and ordered distribution of the trust corpus as set forth in that account. In a detailed memorandum of decision the trial court (Saden, J.) discussed the well-settled, controlling principles of law and properly applied them to the facts which it found. Our examination of the record discloses no material changes which should be made in the court's finding and no harmful error in any ruling of the court made in the course of the hearing on the appeal.
The trial court's memorandum of decision is reported in 32 Conn. Sup. 20, 337 A.2d 1, and we adopt it as a sufficient statement of the reasons why the plaintiffs cannot prevail on the appeal to this court. Since we find no error on the plaintiffs' appeal, it is unnecessary to consider the merits of the cross appeal filed by the named defendant.
There is no error.